EXHIBIT Vanguard Natural Resources, LLC and Subsidiaries Unaudited Pro Forma Consolidated Balance Sheet The Company acquired certain producing natural gas and oil properties and related assets and liabilities from Private Sellers on December 2, 2009, with an effective date of October 1, 2009.The following pro forma consolidated balance sheet has been prepared to reflect the acquisition as if it occurred on September 30, 2009.Additionally, the following pro forma consolidated balance sheet includes the effects of the Company’s borrowings under the Company’s reserve-based credit facility used in order to initially finance the acquisition. Furthermore, the following pro forma consolidated balance sheet also includes the effects of the Company’s public equity offering of 2.3 million common units completed on December 4, 2009 which was used to reduce borrowings under the reserve-based credit facility. This unaudited pro forma balance sheet has been prepared for comparative purposes only and may not reflect what would have occurred if the Company had completed the acquisition at an earlier date. This pro forma balance sheet should be read in conjunction with the audited December 31, 2008 and unaudited September 30, 2009 consolidatedfinancial statements of Vanguard Natural Resources, LLC.Pro forma statements of operations have not been provided as the use of forward-looking information regarding the revenues and expenses of the acquired natural gas and oil properties, as reorganized under new derivative contracts, our company structure, and management, would be necessary to meaningfully present the effects of the acquisition. Vanguard Natural Resources, LLC and Subsidiaries Unaudited Pro Forma Consolidated Balance Sheet As of September 30, (in thousands) Vanguard Historical Pro Forma Vanguard Pro Forma As Adjusted 2009 Adjustments 2009 Assets Current assets Cash and cash equivalents $ 2,046 49,500 (55,021) (a) (c) $ (3,475) Trade accounts receivable, net 5,410 5,410 Derivative assets 19,516 19,516 Other receivables 2,912 2,912 Other currents assets 766 25 (c) 791 Total current assets 30,650 (5,496) 25,154 Natural gas and oil properties, at cost 341,898 56,347 (c) 398,245 Accumulated depletion (175,493) (175,493) Natural gas and oil properties, net – full cost method 166,405 56,347 222,752 Other assets Derivative assets 6,850 6,850 Deferred financing costs 3,301 3,301 Other assets 1,627 1,627 Total assets $ 208,833 50,851 $ 259,684 Liabilities and members’ equity Current liabilities Accounts payable – trade $ 611 — $ 611 Accounts payable – natural gas and oil 1,525 1,525 Payables to affiliates 866 866 Deferred swap liability 997 997 Derivative liabilities 29 29 Phantom unit compensation accrual 3,034 3,034 Accrued ad valorem taxes 1,591 1,591 Accrued expenses 344 344 Total current liabilities 8,997 — 8,997 Long-term debt 123,500 49,500 (40,252) (a) (b) 132,748 Derivative liabilities 2,801 2,801 Deferred swap liability 2,075 2,075 Asset retirement obligations 4,133 248 (c) 4,381 Total liabilities 141,506 9,496 151,002 Commitments and contingencies Members’ equity Members’ capital, 16,078,673pre-equity offeringand 18,416,173 post-equity offeringcommon units issued and outstanding at September 30, 2009 67,409 40,252 1,103 (b) (c) 108,764 Class B units, 420,000 issued and outstanding at September 30, 2009 6,045 6,045 Other comprehensive loss (6,127) (6,127) Total members’ equity 67,327 41,355 108,682 Total liabilities and members’ equity $ 208,833 50,851 $ 259,684 See notes to unaudited pro forma consolidated balance sheet Vanguard Natural Resources, LLC and Subsidiaries Notes to Unaudited Pro Forma Consolidated Balance Sheet (a) To record the initial financing of the acquisition with borrowings under the Company’s reserve-based credit facility. (b) To record the public equity offering of 2.3 million common units completed on December 4, 2009, the proceeds of which were used to reduce borrowings under the reserve-based credit facility. (c) To record the acquisition of certain producing natural gas and oil properties, prepaid ad valorem tax for the month of December 2009 ($0.03 million asset) and asset retirement obligation ($0.2 million liability) associated with the natural gas and oil properties acquired. Total cash consideration was $55.0 million. The measurement of the fair value at acquisition date of the assets acquired as compared to the fair value of consideration transferred, adjusted for purchase price adjustments, resulted in a gain of $1.1 million, calculated in the following table. The gain resulted from the changes in natural gas and oil prices used to value the reserves. (in thousands) Fair value of assets and liabilities acquired: Natural gas and oil properties $ 56,347 Other current assets 25 Asset retirement obligations (248 ) Total fair value of assets and liabilities acquired 56,124 Fair value of consideration transferred 55,021 Gain on acquisition $ 1,103
